Citation Nr: 0813045	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a cervical spine 
disability, to include degenerative changes of the cervical 
spine. 

3.  Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes of the thoracic 
spine. 

4.  Entitlement to service connection for post-traumatic 
stress disorder.   

5.  Entitlement to service connection for right and left 
shoulder disabilities. 

6.  Entitlement to service connection for right and left hip 
disabilities. 

7.  Entitlement to service connection for right and left knee 
disabilities.   

8.  Entitlement to service connection for right and left 
ankle disabilities. 

9.  Entitlement to service connection for a disorder 
characterized by numbness of the right and left hands. 

10.  Entitlement to service connection for a disorder 
characterized by pain in the left arm and side.   

11.  Entitlement to service connection for a disorder 
characterized by "vision problems."   

12.  Entitlement to service connection for a disorder 
characterized by shortness of breath. 

13.  Entitlement to service connection for a chronic sinus 
disorder. 

14.  Entitlement to service connection for a chronic headache 
disorder. 

15.  Entitlement to service connection for a disorder 
characterized by "sexual dysfunction."   

16.  Entitlement to service connection for tinnitus 
("buzzing") in the ears. 

17.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot. 

18.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot. 

19.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a rating decision of February 1999, the RO denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the February 1999 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.




REMAND

In a Substantive Appeal dated and received in July 2004, the 
veteran indicated that he did not desire a hearing before the 
Board of Veterans' Appeals.  However, in a subsequent 
Substantive Appeal received by the RO in August 2007 (and by 
the Board the following April 2008), the veteran indicated 
that he did, in fact, wish to appear before a Veterans Law 
Judge at the VARO located in Houston, Texas.  To date the 
veteran has not been afforded that hearing before a traveling 
Veterans Law Judge.  Nor has his request for such a hearing 
been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Houston, Texas. A copy of the 
letter scheduling the veteran for that 
hearing, along with a transcript of the 
hearing, should be included in the claims 
folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



